                Case 1:21-cv-06394-JPO Document 16 Filed 09/01/21 Page 1 of 3




45 BROADWAY - SUITE 920                                                                                ALEXANDER COGBILL
NEW YORK, NY 10006                                                                                        ACogbill@zelle.com
(646) 876-4400 MAIN (612) 336-9100 FAX                                                                        (646) 876-4420



  August 31, 2021

  VIA ECF
  The Honorable J. Paul Oetken
  United States District Court for the Southern District of New York
  40 Foley Square
  New York, New York 10007

             Re:      Zoot Hotel Group, LLC v. Starr Surplus Lines Ins. Co.
                      Case No.      21-CV-6394 (JPO)

  Dear Judge Oetken,

          We represent Starr Surplus Lines Ins. Co. (“Starr”), the defendant in the above captioned
  action. We submit this joint letter motion seeking a temporary stay of all proceedings together
  with counsel for Plaintiff who has reviewed and approved this correspondence.

          This case is an insurance coverage dispute regarding damage to a building owned by Zoot
  Hotel Group, LLC (“Zoot”) and insured under a property policy issued by Starr (the “Policy”).
  The Policy contains a binding appraisal clause 1 and pursuant to that clause, Starr requested an
  appraisal regarding the “amount of loss” on July 26, 2021, the day before Zoot filed the instant
  action. Zoot subsequently agreed to participate in the appraisal after filing the action and the
  parties appointed appraisers who will begin their work soon. Both parties hope that the appraisal
  will narrow if not resolve the issues before the Court this calendar year. Even if appraisal does

  1   The appraisal provision prescribes:
            b. Appraisal:

                   If the Insured and this COMPANY fail to agree on the amount of loss, then, on the written
                   demand of either, each shall select a competent and disinterested appraiser and notify the
                   other of the appraiser selected within twenty (20) days of such demand. The appraisers shall
                   select a competent and disinterested umpire, and, if failing for twenty (20) days to agree
                   upon such umpire, then, on the request of the Insured or this COMPANY, such umpire shall
                   be selected by a judge of a state or federal court of record in the state in which the damaged
                   property is located. The appraisers shall then appraise the loss, stating separately the loss to
                   each item; and, failing to agree, shall submit their differences, only, to the umpire. An award
                   in writing, so itemized, of any two when filed with this COMPANY shall determine the
                   amount of loss and shall be binding and final. Each appraiser shall be paid by the party
                   selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.
                   The COMPANY shall not be held to have waived any of its rights by any act relating to
                   appraisal.

                                    ATLANTA | BOSTON | DALLAS | LONDON | MIAMI | MINNEAPOLIS
                                     NEW YORK | PHILADELPHIA | SAN FRANCISCO | WASHINGTON, DC
                                                            Zelle.com
           Case 1:21-cv-06394-JPO Document 16 Filed 09/01/21 Page 2 of 3


August 31, 2021
Page 2

not resolve all the issues in the litigation or facilitate a global settlement, the parties agree that
appraisal will hone the claims and defenses that remain. To that end, a temporary stay of all
proceedings pending completion of the appraisal will conserve “time and effort for [the Court],
for counsel, and for [the] litigants.” 2 In particular, it will avoid unnecessary discovery and
motion practice, and develop the legal issues, if any, in the case.

       Procedurally, Zoot has yet to serve its pleadings and thus Starr has not responded.
Accordingly, as part of their request for a stay, the parties request an equivalent tolling of these
deadlines. This will allow the parties to more precisely identify their positions after the case has
been refined by the appraisal and avoid unnecessary amendments.

        We are available should the Court determine that an appearance or telephone conference
is necessary. Thank you in advance for your consideration.

                                                                        Respectfully submitted,

                                                                        ZELLE LLP

                                                                               /s/
                                                                        Alexander Cogbill (AC7139)
                                                                        acogbill@zelle.com
                                                                        Attorneys for Defendant
                                                                        45 Broadway, Suite 920
                                                                        New York, New York 10006
                                                                        (646) 876-4420

                                                                        together with Zelle LLP colleagues
                                                                        to be admitted Pro Hac Vice

                                                                        Jennifer Gibbs, Esq. and
                                                                        Crystal Vogt, Esq.
                                                                        901 Main Street, Suite 4000
                                                                        Dallas Texas 75202
CC by ECF:
      Flores & Pelaez-Prada, PLLC
      c/o Marco D. Flores and Jake Rogiers
      to be admitted Pro Hac Vice
      Attorneys for Plaintiff
      3522 Paesano’s Parkway, Suite 301
      San Antonio, Texas 78231
      (210) 361-0070


2
 “The power to stay proceedings is inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248,
253 (1936) (Cardozo, J.)
        Case 1:21-cv-06394-JPO Document 16 Filed 09/01/21 Page 3 of 3


August 31, 2021
Page 3


      Slater Slater Schulman LLP
      c/o John C. Luke, Jr.
      445 Broad Hollow Road, Suite 419
      Melville, New York 11744
      (631) 420-9300

                    Granted. This case is hereby STAYED, and all pending deadlines are
                  adjourned pending further order.
                    The parties shall file a joint status letter on or before January 7, 2022.
                    So ordered.
                      September 1, 2021
